Citation Nr: 0417781	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  02-18 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for shrapnel fragments 
to the right knee.

3.  Entitlement to service connection for shell fragment 
injuries of the upper lip and sinus.

4.  Entitlement to service connection for scars of the knee.

5.  Entitlement to service connection for a back disorder.

6.  Entitlement to service connection for a urinary tract 
disorder.

7.  Entitlement to service connection for scars of the face.




REPRESENTATION

Appellant represented by:	Billy Rex Harper, Jr., 
Attorney


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active service from January 1963 to October 
1971.

This matter was last before the Board of Veterans' Appeals 
(Board) in November 2003, on appeal from a decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  The Board noted that although the 
appellant had testified at an April 2003 Travel Board 
hearing, the audiotape from the hearing was inaudible.  In 
September 2003 the appellant was informed that the tape of 
this hearing was inaudible and a transcription could not be 
obtained.  The appellant replied that he wanted another 
hearing before a Veterans Law Judge at the RO. The Board 
therefore remanded the appellant's claims to afford him an 
additional opportunity to present testimony at a hearing.  

The record reflects that although the appellant was scheduled 
to appear for a Travel Board hearing in May 2004, he did not 
appear at the designated time, and provided no explanation 
for his failure to report.  His hearing request, therefore, 
is deemed withdrawn. 38 C.F.R. § 20.702(d) (2003).  The issue 
of service connection for facial scars will be address in the 
Remand section of this decision.  


FINDINGS OF FACT

1.  The appellant has not been diagnosed to have PTSD.

2.  The appellant is not shown to have disabilities 
associated with scarring of the right knee, upper lip and 
sinus.  

3.  The appellant is not shown to have a back disorder that 
was caused or aggravated by active military service.

4.  The appellant has not been diagnosed with a urinary tract 
disorder.   


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for PTSD are not
met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2003).

2.  The criteria for the establishment of service connection 
for scarring of the right knee, upper lip and sinus are not 
met.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

3.  The criteria for the establishment of service connection 
for a back disorder are not met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).

4.  The criteria for the establishment of service connection 
for a urinary tract disorder are not met.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

The VCAA provides that VA shall inform the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  Under VCAA, the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary, as further defined by statute, to make a decision 
on the claim.  38 U.S.C.A. § 5103A. 

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision (i.e., that of the RO) on a 
claim for VA benefits.  Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  In Pelegrini, it was also held that VA must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  It was also held in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) that VA must 
strictly comply with all relevant provisions of the VCAA.     

As to the timing of notice to the appellant, the record 
indicates that the appellant first sought service connection 
for the disabilities by a substantially complete application 
received in March 2000.  In April 2000, the appellant was 
apprised that it was his obligation to provide substantiating 
evidence under then-applicable law:  he was advised as to the 
three essential components of a claim of service connection; 
that VA would obtain his service medical and VA medical 
records; and that he should provide a copy of any medical or 
non-medical records which would substantiate his claims.  In 
substance, the appellant was advised to provide all relevant 
information that he had in his possession.  The record also 
indicates that the RO obtained VA medical records that the 
appellant asserted would substantiate his claims in April 
2000.  Thereafter, in a rating decision dated in May 2000, 
the claims were denied.   

In April 2001, VA informed the appellant that his claims 
would be readjudicated, based upon the passage of the VCAA.  
He was again advised of the information earlier conveyed in 
the RO's April 2000 letter, and was notified that VA would 
assist in the development of the claims, without the 
previously applicable requirement that the claims be "well 
grounded."  In June 2001, the RO readjudicated the 
appellant's claims.  Subsequent to the filing of the 
appellant's notice of disagreement, the RO again advised the 
appellant of the information previously conveyed in its April 
2000 and April 2001 letters as to what evidence would 
substantiate his claims.  In March 2002, the appellant 
advised the RO that he acknowledged such receipt and review 
of the information conveyed, and he provided additional 
argument in support of the claims.  

Given these matters of record, VA has clearly complied with 
the notice provisions of the VCAA.  The appellant was advised 
of the essential components of the VCAA notice provisions 
prior to the rating decision currently under review, and has 
provided no further information that would lead to the 
production of substantiating evidence.  Thus, no prejudice 
has inured to the appellant because of any alleged defect in 
the timing of notice.  Because the RO readjudicated the 
appellant's claim on a de novo basis in May 2000, there is no 
"adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A.§ 5103A 
(a),(b) and (c).  In particular, VA obtained VA treatment 
records generated by the Shreveport, Louisiana VA Medical 
Center, as alluded to by the appellant.    

A review of the record indicates that necessary medical 
inquiry is not warranted, as is mandated in appropriate 
circumstances by 38 U.S.C.A.§ 5103A (d).  As in Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), the appellant has 
been advised of the need to submit competent medical evidence 
indicating that he has the disorders in question, and further 
substantiating evidence suggestive of a linkage between his 
active service and the current disorders, if shown.  The 
appellant has not done so, and no evidence thus supportive 
has otherwise been obtained.  See Charles  v. Principi, 16 
Vet. App. 370 (2002).   

In sum, the Board finds that VA has done everything 
reasonably possible to assist the appellant.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant at every stage of this case.  
Given the extensive development undertaken by the RO and the 
fact that the appellant has pointed to no other evidence that 
has not been obtained, the Board finds that the record is 
ready for appellate review.  

The Merits of the Claims

The appellant argues that a grant of service connection is 
warranted for PTSD; shell fragment injuries of the right 
knee, upper lip and sinus; a back disorder, a urinary tract 
disorder and scars of the right knee.  Applicable law 
provides that service connection may be granted for 
disability or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  The resolution 
of this issue must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
the claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 C.F.R. 
§ 3.303(a).  

Service connection for a disability on the basis of the 
merits of such claim is focused upon (1) the existence of a 
current disability; (2) the existence of the disease or 
injury in service, and; (3) a relationship or nexus between 
the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992).

In various submissions and testimony, the appellant has 
asserted that he incurred the disorders in question as a 
result of combat service.  He has also proffered various 
documents in support of this assertion.  The claims in this 
matter, however, are being denied not upon any basis 
involving an in-service injury that would call into question 
whether the appellant sustained the claimed disabilities in 
combat.  Instead, the denial of the claims is based upon the 
findings that (1) the appellant does not have the 
disabilities in question; or (2) no competent medical 
evidence of a linkage between the disabilities and any 
incident of military service has been obtained.  See 38 
U.S.C.A § 1154(b) (providing in substance that in the case of 
veterans of combat, VA shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service, satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran); see 38 
C.F.R. § 3.304(d).

PTSD

Specifically as to PTSD, a grant of service connection 
requires medical evidence establishing a diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressors actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressors. 38 C.F.R. § 3.304(f).  In 
this matter, the appellant's claim fails because the 
preponderance of the competent medical evidence does not show 
him to have PTSD.

The appellant's service medical records reflect no 
psychiatric diagnoses, treatment, or symptoms.  After 
service, an August 1974 VA medical examination also indicates 
that no psychiatric complaints were recorded.  

As previously discussed, although the appellant has been 
advised on several occasions to submit competent medical 
evidence that he has PTSD, he has not done so.  It is well 
settled that the law limits entitlement for service-related 
diseases and injuries to cases where the underlying in-
service incident has resulted in a disability - the first 
prong of a successful claim of service connection.  In the 
absence of proof of a present disability, there is no valid 
claim presented.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  By 
"disability" is meant "an impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations."  38 C.F.R. § 4.1; see 
Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) 
[Citing with approval VA's definition of "disability" in 38 
C.F.R. § 4.1 and "increase in disability" in 38 C.F.R. § 
3.306(b)]; see also Leopoldo v. Brown, 4 Vet. App. 216, 219 
(1993) (A "disability" is a disease, injury, or other 
physical or mental defect.").  Because the veteran is not 
shown to have PTSD, the appeal as to this issue must be 
denied.

Shrapnel fragments to the right knee, upper lip and sinus; 
and scars of the knee

In various submissions, the appellant has reported that he 
sustained shrapnel injuries while serving on active duty in 
Vietnam and Thailand.  However, the record indicates that the 
appellant does not have the disabilities in question.  Apart 
from a notation in the October 1971 physical examination 
report reflecting the appellant experienced point tenderness 
over the right posterior tibia with swelling, which was 
apparently the residual of a sprained right ankle after the 
appellant fell from a truck, there is no mention of any right 
knee trauma, scarring or similar symptoms in the service 
medical records.  Thus, apart from the extent that the 
absence of such notations indicates an in-service incident, 
they also reflect that the appellant had no evidence of any 
then-present disability upon his separation from active 
service.

The service medical records also indicate that the 
appellant's general physical condition was monitored in 
September 1965, November 1966, June 1967, March 1968, 
November 1969, August 1970, and upon his separation in 
October 1971.  On these occasions, his "PULHES" physical 
profile was consistently noted to be:

Physical 
Capacity 
and 
Stamina
Upper 
Extremit
ies
Lower
Extremit
ies
Hearing 
and Ears
Eyes
Psychiat
ric 
Conditio
n
1
1
1
1
1
1

See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992); 
(Observing that the "PULHES" profile reflects the overall 
physical and psychiatric condition of the veteran on a scale 
of 1 (high level of fitness) to 4 (a medical condition or 
physical defect which is below the level of medical fitness 
for retention in the military service).  Thus, the appellant 
was medically reported to be in a high level of fitness for 
duty throughout his military tenure.  

The service medical records otherwise indicate no incidents 
involving shrapnel wound, scarring of the right knee, upper 
lip and sinus.  The October 1971 pre-separation physical 
examination reflects in this regard that with the exception 
of a surgical scar of the upper pre-alveolar area, the 
appellant's skin was normal upon clinical examination.  Most 
critically, there has also been obtained no post-service, 
competent medical evidence to indicate any complaints, 
treatment or diagnoses involving scarring of the right knee, 
upper lip and sinus.

As discussed, the appellant was advised on several occasions 
of what evidence would substantiate his claims pertaining to 
the asserted disabilities, but he has not done so.  Because 
the appellant is not shown to have disabilities involving the 
residuals of shrapnel wounds or scarring of the right knee, 
upper lip and sinus, the claims of service connection for 
these asserted disorders are denied.  Brammer, supra.  

A back disorder

The appellant's service medical records include a June 1967 
medical history questionnaire, wherein he denied having 
recurrent back pain.  The service records also indicate that 
in August 1969, he was treated with hearing pads and anti-
inflammatory medications for a "catch" in his back after he 
leaned over a billiard table.  There are no subsequent 
references in the appellant's service medical records to any 
continuing back disorder.  Indeed, the appellant specifically 
denied having "back trouble of any kind" in a pre-
separation medical history questionnaire in October 1971, and 
the examining military physician noted no abnormalities in 
this regard.  

On VA physical examination in August 1974, there were no 
reported abnormalities of the appellant's back.  

VA medical records show that in February 1999, the appellant 
underwent lumbar laminectomies to correct spinal stenosis at 
the L3-5 levels.  The medical records associated with the 
February 1999 surgical procedure, as well as periodic reports 
of subsequent care, do not reflect any mention of the 
appellant's military service as a causal factor in the 
development of the disorder.  Critically, although the 
appellant has been continually advised to report the 
existence of any competent opinion that would link the 
disorder to service, he has not done so.    

Because competent evidence of a linkage between the 
appellant's back disorder and any incident of his military 
service has not been obtained, and the appellant has not 
alluded to the existence of any such information, the claim 
is denied.  

Urinary tract disorder

The appellant's service medical records do not show any 
urinary tract diagnoses, treatment, or symptoms.  On the 
August 1974 VA medical examination, apart from a small left-
sided varicocele, there were noted no complaints or 
abnormalities of the appellant's genito-urinary system.  The 
appellant has not pointed to the existence of any competently 
rendered information indicating that he has a urinary tract 
disorder.  

As discussed above, competent evidence that a claimant has a 
disability is requisite to a grant of service connection.  
Because no evidence has been obtained that satisfies this 
fundamental component, the claim must be denied.  


ORDER

Service connection for PTSD is denied.  

Service connection for the residuals of shrapnel fragments to 
the right knee is denied.

Service connection for shell fragment injuries of the upper 
lip and sinus is denied.

Service connection for scars of the right knee is denied.

Service connection for a back disorder is denied.

Service connection for a urinary tract disorder is denied.


REMAND

The appellant seeks service connection for facial scarring.  
His service medical records indicate that in January 1971, he 
complained of front tooth pain.  He was noted to have an 
moderately severe "overbite" abnormality, which was 
corrected the following month.  

In an October 1971 pre-separation report of medical 
examination, the appellant was noted to have a "surgical 
scar in the upper pre-alveolar area, secondary to a fracture 
of the jaw."  The questionnaire reflects that upon inquiry 
by the examining physician, the appellant reported that he 
sustained the injury in a January 1968 fall from his bunk 
while on active duty.  

The Board observes that by rating decision dated in November 
1974, service connection for right maxillary fracture was 
granted and remains in effect.  However, given that the 
appellant was shown to have had facial scarring of unknown 
extent at the time of his separation from active duty, VA 
should undertake appropriate medical inquiry to ascertain if 
the scar is a disability within the meaning of applicable 
law.

Accordingly, the claim of service connection for facial 
scarring is remanded for the following:

1.  The RO should ascertain if the 
appellant has received any VA, non-VA, or 
other medical treatment for facial 
scarring that is not evidenced by the 
current record.  The appellant should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO should then obtain these records 
and associate them with the claims 
folder.         

2.  The appellant should then be afforded 
a medical examination to ascertain 
whether he has a disability characterized 
by facial scarring, and if so, whether 
the disability is the result of the in-
service surgery of the upper pre-alveolar 
area secondary to a jaw fracture.  The 
examiner in conjunction with the 
examination must review the appellant's 
claims folder, and a copy of this remand, 
and the examiner must acknowledge this 
receipt and review in any report 
generated as a result of this remand.  If 
the examiner is unable to respond to the 
inquiry without resort to speculation, he 
or she should so state.  

3.  The RO should then review and 
readjudicate the claim.  Any other 
indicated development should be 
accomplished.  See 38 C.F.R. § 4.2 (If 
the findings on an examination report do 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.).  If any such action does not 
resolve the claim, the RO should issue 
the appellant a Supplemental Statement of 
the Case.  Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	CHARLES E. HOGEBOOM 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



